Exhibit 10.1 
BROCADE SENIOR LEADERSHIP PLAN
Revised: December 19, 2008 (effective as of fiscal year 2009)
PURPOSE
     The Brocade Senior Leadership Plan is designed to link incentive
compensation with Company performance.
PERFORMANCE PERIOD AND PAYOUT PERIOD
     Performance against Company and individual objectives is measured annually
(according to the Company’s fiscal year) (Plan Period), but will be reviewed
semi-annually. Payout of earned cash bonuses, if any, occurs on an annual basis.
ELIGIBILITY
     Regular full-time and part-time Vice President (VP) level employees are
eligible to participate in the Senior Leadership Plan Program. To the extent a
VP is eligible to and participates in the Company’s Sales Incentive Plan, then
that VP shall not be eligible to participate in this Senior Leadership Plan.
     Participants must be regular (full-time or part-time) employees at the end
of the fiscal year to be eligible to receive a Senior Leadership Plan Payout.
PARTICIPANT PERFORMANCE
     As each Plan Period begins, participants must complete a CEO or VP
Performance Contract. Performance contracts should be tied to company and
departmental goals as outlined by the board of directors (i.e., company
priorities and initiatives). All goals must be tied to overall company
objectives and have defined measurements.
     Before Performance Contracts for Executive VPs are final, they are to be
reviewed and approved by Finance, Human Resources, and the Chief Executive
Officer (CEO). Performance Contracts for Functional VPs are reviewed and
approved by the applicable Executive VP. The CEO’s Performance Contract shall be
reviewed by the Chair of the Board of Directors and the Chair of the
Compensation Committee.
     At the end of each Plan Period, actual performance against the plan’s
financial metric goals is determined by Finance and provided to the plan
participants. Performance against goals is then assessed by the Participant and
then reviewed and assessed by the VP’s manager, in order to determine each
participant’s bonus payout for the period. The Compensation Committee reviews
and approves all Section 16 Officers’ performance and bonus payouts annually.
The CEO reviews and approves all other VP cash bonus payouts. The Compensation
Committee shall review and approve the CEO’s bonus payouts.

1.



--------------------------------------------------------------------------------



 



COMPANY PERFORMANCE & SENIOR LEADERSHIP PLAN FUNDING
     Each Plan Period, Brocade’s Board of Directors will set a Non-GAAP
Operating Income target for the Company to achieve during the Plan Period
(Target OI).
     At the end of each Plan Period, Brocade will determine amounts to be paid
under the Senior Leadership Plan based on the actual performance achieved by
Brocade during the Plan Period (Actual OI) relative to the Target OI (Actual
Funding).
     The Actual OI will be communicated following the end of each Plan Period.
PARTICIPANT INCENTIVE TARGET
     With respect to Section 16 Officers (including the Chief Executive
Officer), a Participant’s Annual Incentive Target may range from 40% to 150% and
is determined by the Company’s Compensation Committee. With respect to other
participants in the Company’s Senior Leadership Plan, a Participant’s Annual
Incentive Target is determined by the Participant’s classification or pay grade
at the end of the 12-month Plan Period, unless otherwise indicated in writing by
Brocade.
SENIOR LEADERSHIP PLAN PAYOUTS
     On an annual basis, the Compensation Committee reviews and approves the
formula for cash bonus payouts for all Section 16 Officers (including the CEO)
and the Individual Performance for Section 16 Officers other than the CEO. The
CEO reviews and approves the formula for cash bonus payouts and the Individual
Performance for all other VP cash bonuses. Individual Performance can range from
90% to 100%. The CEO is measured exclusively on Corporate performance.
     Program payouts are made within eight (8) weeks following the conclusion of
the 12-month Plan Period. Payouts will be pro-rated for Participants who are
hired or transferred into the Senior Leadership Plan during any Plan Period.
     Except as otherwise agreed upon by: (i) the Compensation Committee for the
CEO and other Section 16 officers, and the CEO for all other VPs, and (ii) the
Participant, for each Participant, the cash bonus payout is calculated based on
the following formula (less applicable taxes and deductions):
     Bonus Payout = (Actual Funding) x (Individual Performance*) x (Annual
Incentive Target) x (Annual Salary)

*   Individual Performance scoring is not applicable to the CEO.

     Bonuses will be calculated using the annual base salary and Annual
Incentive Target as of the last day of the Plan Period, except as set forth
above or otherwise indicated in writing by Brocade.

2.



--------------------------------------------------------------------------------



 



ADMINISTRATIVE PROCEDURES
Compensation Committee Approval
     The Compensation Committee reserves the right to decrease or eliminate
bonus otherwise indicated.
New Hires and Promotions
     Participants new to the company or who are promoted into the Senior
Leadership Plan must complete a VP Performance Contract within 60 days of
beginning in the new position.
Position/Salary Factor
     Payout will be based on the Participant’s annual base salary and job
position on the last day of the Plan Period. Bonuses may be pro-rated if
Participant received a cash bonus under another bonus program.
     Terminations: Anyone who is not on the payroll as of the end of the fiscal
year is not eligible to receive a cash bonus payout.
     Leaves of Absences, Disability or Death: In the event of the Participant’s
death, disability time off, or leave of absence, Payouts will be made on a
pro-rated basis, based on the number of days the Participant was actively
working at Brocade. If the Participant is on a legally protected leave of
absence (e.g. Family Medical Leave or Military Leave), the Participant’s
eligibility for participation in Plan may be extended beyond the time above, in
accordance with the laws governing the legally protected leave. In the event of
death, any cash bonus payments will be paid to the Participant’s primary
beneficiary as designated in the Participant’s Brocade life insurance plan
documentation, if any, or will otherwise be paid to his or her estate.
     Performance Improvement Plan/Disciplinary Situations (Development Needed):
If a Participant, at anytime prior to the cash bonus payout 12-month Plan
Period, is subject to a performance improvement plan, discipline or demotion,
Brocade may, in its sole discretion, reduce or eliminate the cash bonus payment
that the Participant would otherwise have been eligible to receive. If, at the
time prior to the Payout for a 12-month Plan Period, it is determined that a
Participant may be subject to corrective action, discipline or demotion, then
Brocade may withhold the entire cash bonus payout, or a portion thereof, until
after a final decision on such corrective action has been made. If a Participant
is given a performance rating of Development Needed, the Participant will not be
eligible to receive a Payout. Only the VP of Human Resources or CEO may approve
exceptions to this policy, except that the Compensation Committee must approve
exceptions for Section 16 officers.
     Other Provisions: Participation in the Senior Leadership Plan does not
constitute an agreement (express or implied) between the Participant and Brocade
that the Participant will be employed by Brocade for any specific period of
time, nor is there any agreement for continuing or long-term employment. Terms
and conditions regarding the Senior Leadership Plan and any participation
therein, including but not limited to Senior Leadership Plan eligibility, Senior
Leadership Plan funding, and performance and payout criteria and determinations,
are subject to change by Brocade at any time in its sole discretion. Brocade and
its Board of Directors retain the absolute right to interpret, revise, modify or
terminate the Senior Leadership Plan at any time in its sole discretion.

3.